Citation Nr: 0722029	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-14 193A	)	DATE
	)
	)

Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of a right leg injury. 

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a laceration of the left scalp.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

In March 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge in a three-way video 
conference between VA offices in Philadelphia, 
Pennsylvania,Wilkes-Barre, Pennsylvania and Washington, D.C.; 
a transcript of that hearing is of record.  At that hearing, 
the veteran withdrew a claim for an increased (compensable) 
rating for residuals of a tonsillectomy.  Accordingly, the 
Board is without further jurisdiction as to that matter.   

For the reason expressed below, the reopened claims on appeal 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required. 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1960, the 
RO denied the veteran entitlement to service connection for a 
right leg condition and for a laceration of the left scalp.

2.  Evidence received since the March 1960 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claims for service connection for residuals 
of a right leg condition and residuals of a laceration of the 
left scalp and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 1960 RO decision which denied entitlement to 
service connection for a right leg condition and for a 
laceration of the left scalp is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2006). 

2.  New and material evidence to reopen the claim for service 
connection for a right leg condition and for a laceration of 
the left scalp has not been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in July 2004 and March 2007.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).
 
With respect to the petition to reopen, the Court recently 
found in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in 
order to fully comply with the VCAA notice requirement for 
new and material evidence claims the veteran must be advised 
as to the reasons the original claim was denied and what 
kinds of evidence would be required to re-open his claim.  A 
review of the July 2004 letter to the veteran leads the Board 
to conclude that full notification of the evidence necessary 
to reopen these claims pursuant to Kent was provided to the 
veteran. 
In an unappealed rating determination from a March 1960, the 
RO denied entitlement to service connection for a right leg 
condition and for residuals of a scar on the scalp, as the 
evidence failed to demonstrate a right leg condition in 
service or residuals a left scalp laceration related to 
military service.  Inasmuch as the veteran did not perfect a 
timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105. 

The veteran filed his petition to reopen in April 2002.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence. New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006)

When the claims were previously denied in March 1960, the 
evidence of record included serv0ice medical records, 
including March 1953 treatment records reflecting that the 
veteran sustained a 1 1/2 inch laceration on his left scalp, 
which was sutured.  X-rays were negative.  Service medical 
records also reflect that the veteran's right tibia X-rays of 
May 1953 were negative.  Separation examination of June 1954 
was negative for pertinent pathology of the left leg or the 
scalp.  The veteran's claims were denied in the March 1960 
rating determination on the basis that service records failed 
to show the existence of disability on separation.  

In order to reopen the claim, the veteran must submit 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  This evidence cannot be 
cumulative nor redundant of the evidence of record at the 
time of the March 1960 final denial of the claim, and must 
raise a reasonable possibility of substantiating the claim.  
The basis of the prior denial was that although the veteran's 
right leg was X-rayed in service (no pathology was noted), 
and while he sustained a scalp laceration requiring stitches, 
the discharge physical examination contained no evidence 
documenting ongoing problems with the right leg or scalp.  

The new evidence submitted by and on behalf of the veteran 
consists of VA outpatient treatment records dated from 1999 
to 2001, as well as reports of VA medical examinations 
performed in April 2002, March 2003 and October 2004, and the 
oral testimony presented at the veteran's March 2007 hearing.  
None of the medical evidence refers to the right leg, and any 
reference to the scalp is by way of noting treatment of a 
systemic skin disorder which affected not only the scalp, but 
most of the veteran's body as well.  There is absolutely no 
new evidence that, when consider with the evidence considered 
in March 1960 relates to an unestablished fact regarding the 
claim.  Regarding his March 2007 testimony, the veteran 
essentially restated the events previously documented in the 
record.  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To conclude, there is absolutely no basis upon which to 
reopen the claims.


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen the claim of entitlement to 
service connection for residuals of a right leg injury is 
denied.

New and material evidence not having been submitted, the 
veteran's request to reopen the claim of entitlement to 
service connection for residuals of a laceration of the left 
scalp is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


